IN THE COMMONWEALTH COURT OF PENNSYLVANIA


FMRR Development                         :          No. 1925 C.D. 2014
                                         :
               v.                        :
                                         :
Birdsboro Municipal Authority            :

Francis X. McLaughlin                    :
                                         :
               v.                        :
                                         :
Birdsboro Water Authority                :

Appeal of: Birdsboro Municipal           :
Authority and Birdsboro Water            :
Authority                                :


                                    ORDER




             NOW, December 1, 2015, having considered appellant’s application

for reargument and appellees’ response thereto, the application is denied.



                                         _______________________________
                                         Dan Pellegrini, President Judge